Citation Nr: 1209446	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  04-25 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left knee disability, to include a separate compensable rating based on limitation of motion.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The Veteran had active duty service from October 1984 to October 1989.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

By an earlier decision, the Board granted a 30 percent rating for left knee impairment.  At that time it was held that there was impairment compatible with severe subluxation or instability but no limitation of motion.  That decision was vacated and remanded by the United States Court of Appeals for Veterans Claims (Court).  The 30 percent rating was left intact, but the matter was returned to the Board for additional development.

The issue on appeal was last before the Board in May 2010 when it was remanded for additional evidentiary development.  Also before the Board in May 2010 was a claim of entitlement to service connection for a low back disorder.  In December 2011, the RO granted service connection for the low back disorder.  The issue is no longer in appellate status.  

The Veteran has alleged at various times during the appeal period that he was incapable of employment as a result of his service-connected back disorder or due to his back and left knee disabilities.  The evidence of record raises a claim for entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This matter is referred to the RO for initial consideration. 


FINDINGS OF FACT

1.  During the appeal period the appellant has generally had evidence of pain, instability, and subluxation of the left knee commensurate with a finding of severe knee impairment.
2.  From April 28, 2008 to February 24, 2010, there was evidence of full extension to 0 with limitation of flexion to 125 degrees, with arthritic changes.  Before and after that period evidence has revealed arthritic changes but a full range of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 percent for the service-connected left knee disability, based on instability an subluxation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011). 

2.  The criteria for a separate 10 percent evaluation, but no more, for arthritic changes and limitation of motion (flexion) have been met for the period from April 28, 2008 to February 24, 2010, but not for any other period during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to an increased rating for his left knee.  The discussions in June 2003and May 2008 VCAA letters have informed the appellant of the information and evidence necessary to warrant an increased rating for the disability adjudicated by this decision.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's initial decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Thereafter, there was readjudication of the claim.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claims in the VCAA letters and he was provided with notice of the types of evidence necessary to establish an effective date for the disabilities on appeal in the May 2008 letter.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in November 2009 in connection with the claim adjudicated herein is more than adequate.  A physical examination was conducted and the Veteran's subjective history was recorded.  The claims file was reviewed.  Clinical findings of the extent of limitation of function of the knee were provided sufficient to rate the knee disability.  The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Increased rating criteria

In June 2003, the RO received the Veteran's claim for an increased rating for his service-connected left knee disability.  In January 2006, in implementing a Board decision, the RO granted an increased rating to 30 percent for the service-connected left knee disability, effective from the date of receipt of the increased rating claim in June 2003.  It was noted that the knee impairment, manifested by pain, subluxation, and instability, more nearly approximated severe knee impairment.  Evidence on file revealed a full range of motion.  The Veteran has not indicated he is satisfied with the 30 percent evaluation assigned by the RO and the issue remains on appeal.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Board has recognized that, when considering increased ratings claims, the analysis must include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

Diagnostic Code 5257 provides the rating criteria for the evaluation of other impairments of the knee.  A 10 percent rating is assigned for slight recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Lateral instability and degenerative arthritis of the knee also may be rated separately under Diagnostic Code's 5257 and 5003.  VAOPGCPREC 23-97.  

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

In VAOPGCPREC 9-04, VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  VAOPGCPREC 9-04.  Specifically, where a Veteran has both limitation of flexion and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Normal range of motion of the knee for VA purposes is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Where there is evidence of arthritis of the knee and there is some limitation of motion, not to a compensable degree under the rating schedule a 10 percent evaluation may be assigned for such joint impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.

Factual Background

As noted, the claim for an increase was received in June 2003.

On VA examination in August 2003, the Veteran reported he experienced knee pain with swelling and catching.  He was able to swim for exercise but he could not run or do any significant walking secondary to pain.  He was currently out of work secondary to back pain.  Physical examination revealed that the Veteran walked without a significant limp.  The alignment of the left knee was normal.  Significant subluxation was present.  The range of motion of the knee was from 0 to 140 degrees.  The assessment was that the Veteran had persistent patellofemoral pain and likely early arthritis, which has significantly limited the Veteran's activities.  

A clinical record dated in August 2004 includes the annotation that the Veteran was doing well and was running a half a mile per day.  He had run a 5K race over the weekend and had worsening pain associated with that.  

A VA clinical record dated in November 2004 reveals the Veteran reported he had left knee pain for years but it had been getting worse in the last few days.  There was no weakness in the legs.  Physical examination revealed mild tenderness in the left knee but no limitation in movement.  The pertinent impression was degenerative joint disease of the left knee.  

The Veteran testified before the undersigned in November 2004 that he had had pain and limitation of motion in his knee since discharge.  The pain was constant.  His knee caused problems with his employment as a electrical maintenance technician.  He left employment due to problems with a ruptured disc.  He had locking in the knee with limited function as he could not fully extend his knee.  

A private clinical record dated in February 2006 indicates the Veteran was seeking treatment for back pain which radiated down his right leg.  He denied any left lower extremity symptoms.  He had been employed full time in construction but had to quit due to back pain.  He was in school full time.  Physical examination revealed a full painless range of motion in both knees.  

In March 2006, the Veteran sought treatment for back pain.  He denied any left lower extremity symptoms.  

In correspondence dated in June 2006, the Veteran wrote that he had been off work since October 2005 due to problems with his back and knee pain.  

In September 2006, the Social Security Administration determined that the Veteran's primary diagnosis was disorders of the back and the secondary diagnosis was left knee disorder.  It was noted in the body of the report that the Veteran had a full range of motion of the left knee with pain.  

In March 2007, the Veteran reported chronic knee pain, especially in the left knee.  He was not able to do much activity such as walking.  When he would walk, at times the walking would result in discomfort and swelling.  Physical examination revealed mild crepitus in both knees but no instability.  

In November 2007, it was noted that there was a full range of motion in the extremities.  

In January 2008, the Veteran sought treatment for left knee pain and swelling.  He reported he had twisted his knee three days prior.  Physical examination revealed a full range of motion with pain.  No instability of the knee was present.  The knee was tender to percussion.  

In February 2008, a VA clinician examined the Veteran's left knee.  The Veteran reported the knee had been doing pretty well until the preceding three or four years when he began experiencing pain and swelling.  Physical examination revealed some swelling but no ligament laxity.  The pertinent diagnosis was persistent pain and swelling in the left knee.  

On April 28, 2008, the Veteran reported pain in his knee, swelling, and occasional episodes where the knee felt as if the patella was going out of place.  Physical examination revealed a range of motion of full extension to 125 degrees of flexion.  The patella was extraordinarily mobile.  The knee was stable.  At the time of the examination, the Veteran's main concern was his right knee.  

In March 2009, the Veteran presented with complaints of bilateral knee pain.  The right knee was more problematic than the left.  He complained of swelling and, at times, giving way of the left knee.  Physical examination revealed no evidence of effusion and no significant malalignment or instability.  Crepitus was present in both knees.  There was no significant restriction in the range of motion.  

In September 2009, it was noted that the Veteran was taking a semester off and was on a home exercise program and a walking program.  He was currently walking several miles per day.  He reported continued numbness in the left leg.  

On VA examination in November 2009, the Veteran reported he experienced popping and patellar dislocation while walking daily.  The Veteran reported he experienced pain, giving way and instability in the knee but denied stiffness, weakness, incoordination, decrease in speed of the joint and locking.  He reported he was able to stand for 15-30 minutes.  He was able to walk more than a 1/4 mile but less than a mile.  Physical examination revealed tenderness, instability and abnormal motion.  Physical examination revealed that the range of motion was flexion from 0 to 125 degrees and normal extension to 0 degrees.  There was objective evidence of pain with motion on the left side.  There was objective evidence of pain following repetitive motion but no additional limitation of motion after three repetitions.  An X-ray was interpreted as revealing minimal spurring and no other abnormalities.  The Veteran was not employed at the time of the examination.  He reported he retired in 2007 due to knee and back problems.  The pertinent diagnosis was chronic left patellar lateral instability with knee osteoarthritis.  The examiner opined that the disability would have mild effects on the Veteran's driving, grooming, dressing, traveling, and recreation.  It would have moderate effects on the Veteran's shopping and chores.  The service-connected knee disability would have severe effects on the Veteran's ability to exercise and participate in sports.  The knee would result in decreased mobility and problems with lifting and carrying along with a lack of stamina.  

A private clinical record dated in January 2010 includes the annotation that the Veteran continues to experience significant pain in his back with primarily left leg pain.  Physical examination revealed a diminished range of motion in the left knee.  

On February 24, 2010, the Veteran reported he still experienced a lot of left knee pain.  Physical examination revealed a full range of motion.  Pain was present on palpation of the patella and the patella was very loose.  

In March 2010, the Veteran sought treatment for his left knee which gave out three days prior, causing the Veteran to fall.  Physical examination revealed that the left knee was tender to palpation.  No instability was present in the left knee.  Another record dated the same month reveals physical examination documented local tenderness over the medial joint line but no effusion.  There was great laxity to the left patella.  The impression was left knee sprain which was mild to moderate.  

In September 2010, it was noted the Veteran was working on his Master's Degree in electrical engineering.  He complained of pain in both knees.  He had been active the past summer riding his bike.  The right knee was more painful than the left.  

Analysis

The service-connected left knee disability has been evaluated as 30 percent disabling under Diagnostic Code 5257 effective from June 2003.  This was based on the Board's prior determination that findings of pain, subluxation and instability, of record in early 2006 were commensurate with severe knee impairment under this Code.  The Veteran is already receiving the schedular maximum assignable under Diagnostic Code 5257.  An increased rating cannot be granted under this Diagnostic Code.  At that time there was no objective evidence during the appeal period of any limitation of motion.

Since that determination, more recent evidence has continued to show some knee instability, although some examinations have revealed no instability.  Nevertheless, resolving reasonable doubt, the Board will not review the assignment of this maximum rating under this Code, despite the suggestion that there may be improved stability in the knee.  It is noted, conversely, that he has reported some giving way of the knee during the appeal period, suggesting that there is still some instability.

For most of the appeal period, there is no basis for assigning a higher or separate compensable rating based on limitation of motion.  The Veteran has complained at times that he did not have full extension of the knee.  That has never been objectively demonstrated, as the knee has always been shown to have full extension on examination.

There is a period however, when flexion of the left knee has been shown to be slightly limited.  From an examination on April 28, 2008, until an examination on February 24, 2010, there was evidence of limitation of flexion to 125 degrees.  This is not sufficient to warrant a compensable rating under the Code for limitation of flexion, set out above, but a 10 percent rating may be assigned where there is X-ray evidence of arthritis and noncompensable limitation of motion.  See Code 5003.  Thus, in this case, for that period a 10 percent rating is warranted.  See Hart, supra.  Before and after that period, however, there was no limitation of motion, and at no time has there been limitation of flexion or extension which would warrant a compensable rating under the applicable Codes.  Thus a higher evaluation is not warranted.

The Board finds that an increased rating is not warranted when the service-connected left knee disability is evaluated under 38 C.F.R. §§ 4.40, 4.45 and the holding in Deluca, supra.  There is no competent evidence which demonstrates that the service-connected disability is manifested by restriction in the range of flexion to 60 degrees or less nor is there competent evidence demonstrating that the disability is manifest by restriction in extension to 5 degrees or more upon consideration of pain on use or during flares.  While some health care providers have noted that the Veteran had a full but painful range of motion the clinicians did not quantify the extent of limitation of the knee which would be experienced as a result of pain on use or during flares.  This evidence is insufficient upon which to base a separate rating under Diagnostic Code 5260 or 5261.  When an actual evaluation was provided regarding pain on use or during flares which included measuring the extent of additional disability, the examiner who conducted the November 2009 VA examination found the Veteran experienced additional pain on repetitive use but also determined that the Veteran did not experience any additional limitation of motion.  This was the only time that pain on use or during flares was quantified by a health care professional.  This evidence does not support a finding that separate disability evaluations are warranted for limitation of flexion and limitation of extension of the left knee even when pain on use or during flares is considered.  The Board finds the preponderance of the competent medical evidence demonstrates that the Veteran does not experience additional limitation of motion during repetitive use or during flares of pain.  Moreover, he has at various times been riding bicycles or running, which also mitigates against a finding of additional impairment on use.

To the extent that the Veteran has argued that he experiences a greater level of impairment in the range of motion of flexion and extension of the left knee, the Board finds these allegations, are outweighed by the clinical findings of the health care professionals who physically examined the Veteran and provided their analysis of any restriction pertinent to the knees.  The medical evidence documented by physical examination is more probative than the Veteran's self-reported symptomatology.  

The Board has considered whether the Veteran is entitled to a greater level of compensation for his service-connected left knee disability an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluation for the service-connected left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under Diagnostic Codes 5257, 5260 and 5261shows that the rating criteria describes the Veteran's disability level and symptomatology (complaints of subluxation and locking, pain and limitation of motion of the knee).

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required any hospitalization during the pertinent time period for his left knee disability.  The Veteran stopped working during the appeal period.  However, thereafter he was able to successfully attend college and graduate school without any apparent difficulties.  There is evidence indicating the Veteran was not able to work primarily due to back problems.  Most of his complaints regarding problems with employability referenced his back.  There is no competent evidence indicating that the service-connected left knee disability resulted in marked interference with employment.  There is no indication that the service-connected knee disability presents an unusual clinical picture.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 30 percent for a left knee disability, manifested by pain, subluxation, and instability is denied.

Entitlement to a separate compensable rating of 10 percent, but no more, is warranted for limitation of motion (flexion) from April 28, 2008 to February 24, 2010, but not before or after.  The appeal is allowed to this extent subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


